Citation Nr: 1706143	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-02 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a cervical spine disability, claimed as pinched nerve and/or a depressed vertebra at C6 and C7.

4.  Entitlement to service connection for a left shoulder disability, claimed as pain.

5.  Entitlement to service connection for a right foot plantar spur.

6.  Entitlement to service connection for a right leg muscle disability.

7.  Entitlement to service connection for a waist disability, claimed as pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to May 1975.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2011, the Veteran testified by videoconference from the RO in San Antonio, Texas.  A transcript of that hearing is of record.  The Acting Veterans Law Judge (AVLJ) who conducted that June 2011 hearing is no longer employed at the Board.  Accordingly, the Veteran was offered an opportunity to testify at another hearing before the Board, which he declined.

The case was previously before the Board in March 2014, at which time the Board reopened the service connection claim for a right knee disability and remanded the reopened claim, along with the claims for service connection for a low back disability, a cervical spine disability, a left shoulder disability, a right foot disability, a right leg muscle disability, and a waist disability, to the RO for additional development.  That development having been completed, the case has since returned to the Board.

Unfortunately, as will be discussed in detail below, still further development is required with regard to the Veteran's claims of entitlement to service connection for a right leg muscle disability and a waist disability.  Accordingly, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's disabilities of the cervical spine, lumbar spine, left shoulder, right knee, and right foot were incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for a right foot disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Procedural Duties Under the Veterans Claims Assistance Act of 2000

The Veteran's claims of entitlement to service connection for disabilities of the cervical spine, lumbar spine, left shoulder, right knee, and right foot are being granted, as discussed below.  Consequently, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Veteran asserts entitlement to service connection for orthopedic disabilities affecting his cervical spine, lumbar spine, left shoulder, right knee, and right foot, which he contends were incurred in or are related to his active duty service.

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38 C.F.R. § 3.303(a). 

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309 (a), including arthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without having to satisfy the medical nexus requirement, unless clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including arthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).


Here, the Veteran has currently diagnosed orthopedic disabilities affecting his cervical spine, lumbar spine, left shoulder, right knee, and right foot.  In particular, the pertinent diagnoses include cervical spine arthritis and degenerative disc disease; lumbar spine arthritis and degenerative disc disease; degenerative osteophyte formation with subchondral sclerosis across the acromioclavicular joint of the left shoulder; right knee meniscus injury with crepitus; and right foot calcaneal spur, plantar spur, and degenerative joint disease of the first metatarsophalangeal (MTP) joint.  See, e.g., April 2014 VA Neck (Cervical Spine) Conditions Disability Benefits Questionnaire (DBQ) (diagnosing "[g]rade 1 retrolisthesis of C5 on C6"; "advanced degenerative disc disease . . . at C5-C6 with mild to moderate degeneration at C3-C4 and C6-C7"; and "[f]acet arthritis result[ing] in neural foraminal narrowing at C5-C6, C6-C7 and C7-T1"); April 2014 VA Back (Thoracolumbar Spine) Conditions DBQ (reflecting a diagnosis of "[s]pondylosis spinal stenosis lumbar spine" and noting the presence of arthritis); April 2014 VA Foot Conditions DBQ (identifying right foot diagnoses including plantar spur and degenerative joint disease of the first metatarsophalangeal (MTP) joint); February 2014 VA MRI Report (reflecting lumbar spine MRI results as follows: "Multilevel degenerative lumbar spondylosis in a developmentally narrowed spinal canal, result in moderate degrees of neural foramina narrowing and multilevel spinal canal stenosis, severe at L4-L5 and moderate at L2-L3 and L3-L4"); March 2012 VA Internal Medicine Progress Note (finding that the Veteran "[l]ikely has rotator cuff impingement vs tendonosis in shoulders"); June 2011 Orthopedic Examination Report and Opinion of M.M.R., M.D (diagnosing a "[c]ervical disc injury"; a "[r]otator cuff injury left shoulder"; "[d]egenerative changes of the left acromio-clavicular joint"; a "[l]umbar disc injury"; an "[i]njury of the meniscus of the right knee"; and a "[r]ight calcaneal spur"); November 2009 VA Internal Medicine Progress Note (reflecting right knee crepitus); September 2009 VA Radiology Report (noting that an x-ray of the lumbar spine showed "localized degenerative disc disease extending from L3-S1 comprised of intervertebral disc space narrowing, endplate sclerosis with osteophyte formation"); September 2009 VA Radiology Report (reflecting that an x-ray of the left shoulder showed "Degenerative osteophyte formation with subchondral sclerosis . . . across the acromioclavicular joint").

The Veteran asserts that his cervical spine, lumbar spine, left shoulder, right knee, and right foot disorders had their onset during his active service, stemming at least in part from an injury he suffered when he slipped and fell from the second to the first deck of a ship, causing a compression injury to his spine, with residual orthopedic injuries to his right foot, left shoulder, and right knee.  See, e.g., June 2011 Board Hearing Transcript; January 2008 Veteran Correspondence.  He further maintains that his cervical spine, lumbar spine, left shoulder, right knee, and right foot symptoms continued to progress in the years following his discharge.  See id.  

The Veteran's service treatment records do not contain any notations concerning his reported in-service fall.  Nevertheless, the Veteran's service treatment records do reflect repeated orthopedic complaints, including of back pain, left shoulder symptoms, and right knee pain.  See, e.g., April 1975 Chronological Record of Medical Care (reflecting the Veteran's complaints of pain in the "[left] upper thoracic quadrant"); March 1975 Clinical Record (noting complaints of back and left shoulder symptoms for the past 9 months); February 1975 Clinical Consultation Sheet (noting the Veteran's reports of pain, including in the "L[eft] scapula and in [the] T[horacic ]spine region"); December 1974 Clinical Record (noting that the Veteran "has a diagnosis of sixth and seventh vertebral compression and was treated with manipulation under anesthesia while in the Philippines"); August 1973 Clinical Consultation Sheet (reflecting the Veteran's complaints of right knee pain and weakness); August 1973 Chronological Record of Medical Care (noting right knee pain).  

Additionally, despite the absence of records confirming the Veteran's in-service injury, the Board notes that Veteran is competent to report the onset of orthopedic symptoms, including pain affecting his cervical spine, lumbar spine, left shoulder, right knee, and right foot, during his active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Accordingly, the Veteran is also competent to report experiencing continuing cervical spine, lumbar spine, left shoulder, right knee, and right foot symptoms during and since his active service, as the onset, frequency, and duration of such symptoms as pain, weakness, and impaired range of motion are certainly capable of lay observation.  See id.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

The Board additionally finds his competent statements of continuing pathologies of his cervical spine, lumbar spine, left shoulder, right knee, and right foot during and since his active service to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  In this regard, the Board notes that the Veteran's assertions concerning his in-service injury and subsequent orthopedic symptomatology are bolstered by medical records dated in June 1976, so approximately one year following his discharge, reflecting his report that "he fell while aboard ship, falling from one deck to another and landing on his side."  See June 1976 Neurological Examination Report from G.K.S., M.D.  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Additionally, a November 1974 letter from his commanding officer describes the Veteran's back and left shoulder symptoms and attests to the Veteran's credibility in reporting his in-service symptomatology, noting that the Veteran "is not considered to be a chronic complainer nor does he have any reason to be feinting illness or injury."  See November 1974 Letter from the Commanding Officer, USS John S. McCain (emphasizing the Veteran's back complaints and noting that he was treated in November 1974 for "cervical disc syndrome; sixth and seventh vertebrate compressed causing pinching of the spinal nerve").  

Furthermore, the AVLJ who presided over the June 2011 Board hearing and who authored the prior March 2014 Board remand explicitly found the Veteran to be credible in his reports concerning experiencing an in-service injury and resultant neck, low back, left shoulder, right knee, and right foot symptoms during and since his active service.  See June 2011 Board Hearing Transcript (stating that "you described to me your [in-service] injury, and I find you credible"; noting that noting that the Veteran's "testimony as to that in-service injury is what we call credible lay evidence, [establishing that the injury] actually happened"; finding that "clearly . . . [the in service injury] did happen"; and determining that "clearly your testimony will go very far in establishing at a minimum that you were experiencing the pain and [other orthopedic symptoms] in service").  The Veteran's credible report of a continuity of neck, low back, left shoulder, right knee, and right foot symptomatology during and since his active service suggests a link between his current disabilities and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Moreover, the Veteran's assertions concerning the in-service onset and post-service continuity of his orthopedic symptoms are further supported by VA and private medical records dated during the pendency of the appeal.  In particular, on VA general medical examination in December 2012, the examining physician specifically noted that the Veteran's diagnosed right knee, left shoulder, and spinal conditions were "from in-service injury."  See December 2012 General Medical Conditions DBQ.  Furthermore, in evaluating the Veteran's service-connected anxiety disorder in November 2008, the examining physician related the Veteran's psychiatric disability to his "fall while on active duty in the military in 1974" and noted that his back symptoms in particular have continued to worsen since that time.  See November 2008 QTC Psychiatric Examination Report.  

Additionally, the Veteran's private treating orthopedic surgeon, Dr. M.M.R., submitted a June 2011 examination report and opinion diagnosing pathologies of his cervical spine, lumbar spine, left shoulder, right knee, and right foot, and finding that these conditions represented the progression of "injuries [the Veteran] sustained in the year 1974 while being in the Navy" including to his "neck, left shoulder, low back, right knee and right foot."  See June 2011 Orthopedic Examination Report and Opinion of M.M.R., M.D.  In so finding, Dr. M.M.R. noted that, in the years since his discharge, the Veteran "has received multiple conservative treatments with rest, analgesics, physical therapy and manipulations."  Nevertheless, the Veteran "continue[d] with significant symptoms despite the treatment and the time since the [in-service] accident."  Accordingly, his in service injuries resulted in "a permanent disability" affecting his cervical spine, lumbar spine, left shoulder, right knee, and right foot.  See id.  

The Board finds Dr. M.M.R.'s June 2011 opinion to be especially probative as it is underpinned by sufficient rationale, specifically that the injuries incurred by the Veteran as the result of his asserted in-service fall resulted in an orthopedic pathology that eventually developed into his current cervical spine, lumbar spine, left shoulder, right knee, and right foot conditions, despite "conservative" treatment in the years following his discharge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning).  Additionally, this opinion was based on the private physician's familiarity with and long-term treatment of the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).

The Board acknowledges that there is a negative etiological opinion of record in the form of the April 2014 VA examination report and opinion.  However, the Board declines to accept this opinion, as it failed to adequately address the Veteran's competent and credible lay assertions of onset and continuity of symptomatology.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  See also Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (reflecting that the Board is free to assess medical evidence and is not obligated to accept a physician's opinion).  Additionally, the negative opinion was based primarily upon an absence of contemporaneous documentation of an in-service fall. But see Buchanan, 451 F.3d at 1336-37 (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  See also Stefl, 21 Vet. App. at 124; Nieves- Rodriguez, 22 Vet. App. at 302.  Accordingly, the VA examiners' opinions improperly relied merely on the absence of corroborating medical evidence, such as would be reflected in accompanying STRs, without addressing competent evidence that the Veteran's currently diagnosed cervical spine, lumbar spine, left shoulder, right knee, and right foot conditions were related to an in-service injury.  See Dalton, 21 Vet. App. at 39-40.  Thus, the April 2014 VA examination report does not form a sufficient foundation upon which to base a denial of entitlement to service connection. See Nieves-Rodriguez, 22 Vet. App. at 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

In sum, the Veteran has currently diagnosed orthopedic disabilities affecting his cervical spine, lumbar spine, left shoulder, right knee, and right foot.  Moreover, he has competently and credibly described experiencing in-service cervical spine, lumbar spine, left shoulder, right knee, and right foot symptoms, which have continued to the present.  See Walker, 708 F.3d at 1338-39; Duenas, 18 Vet. App. 512.  See also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) (emphasizing that "symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology").  And the June 2011 private opinion by Dr. M.M.R. provides a medically sound basis to attribute his currently diagnosed cervical spine, lumbar spine, left shoulder, right knee, and right foot disorders to that symptomatology.  See id.  See also 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a); Davidson, 581 F.3d 1313.

Accordingly, the Board finds that the evidence for and against these claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for is granted for disabilities of the cervical spine, lumbar spine, left shoulder, right knee, and right foot. 


ORDER

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for a left shoulder disability is granted.

Entitlement to service connection for a right foot disability is granted.


REMAND

Unfortunately, the Veteran's remaining claims of entitlement to service connection for a waist disability and a right leg muscle disability must be remanded yet again for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In this regard, the Veteran asserts that he has a disability manifested by "waist pain," and that he has a right leg muscle disability, separate and apart from the right knee disorder for which service connection has herein been granted, as discussed above.  He further maintains that these conditions had their onset during his active service, and that they have continued to progress since that time.  

As noted, the Board remanded the claims in March 2014 so that the Veteran could be afforded a VA examination to identify the nature and likely etiology of the Veteran's claimed waist and right leg disorders.  See March 2014 Board Remand (noting that "the Board finds the Veteran's complaints with respect to [his waist and leg] conditions credible to establish the existence of symptoms").  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence of an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  

The Veteran was afforded the requested VA examinations in April 2014; however, the examination reports are inadequate to decide the claims as concerning his asserted waist and right leg conditions, as the VA examiner failed to sufficiently support his conclusions by adequate rationale.  Specifically, the April 2014 VA examiner determined that the Veteran did not exhibit any diagnosed disorder affecting his waist or his right leg, and thus did not provide any etiological opinion as to these claimed conditions..  See April 2014 VA Hip and Thigh Conditions DBQ (reflecting a diagnosis of "Normal bilateral hips"); April 2014 VA Knee and Lower Leg Conditions DBQ (noting a diagnosis of "normal" right knee); April 2014 VA Back (Thoracolumbar Spine) Conditions DBQ (noting that the Veteran's lumbar spine condition presents "without lower extremity radiculopathy").  

Significantly, in determining that the Veteran did not have a waist or right leg disability, the VA examiner failed to consider or address the Veteran's competent reports of experiencing waist and right lower extremity symptoms during and since his active service and did not reconcile those complaints with the findings of the absence of any identified waist or right leg disability.  See Washington, 19 Vet. App. 362; Barr, 21 Vet. App. at 307-08; Jandreau, 492 F.3d 1372; Davidson, 581 F.3d 1313; Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 125.  Additionally, the VA examiner failed to address the VA and private medical records identifying orthopedic, musculoskeletal, and neurologic symptoms and diagnoses attributable to the Veteran's waist and right lower extremity.  See, e.g., July 2013 VA Internal Medicine Progress Note (diagnosing "hip arthralgia"); October 2010 VA Radiology Report (reflecting that pelvic X-rays revealed "Probable calcific tendinitis of the gluteus tendons on the right" and "Likely remote avulsion or enthesopathy of the left rectus femoris origin"); June 2011 Orthopedic Examination Report and Opinion of M.M.R., M.D. (noting that the Veteran experiences "intermittent weakness and numbness of the right lower extremity [and] pain his right thigh").  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based upon an inaccurate factual premise has no probative value.").  See, too, McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that service connection may be granted for a disability that manifests at any point during the pendency of a claim, even if it subsequently resolves prior to resolution of the claim).

Accordingly, the examination reports and opinions currently of record do not adduce sufficient findings and opinions to allow the Board to decide the claim.  Because VA undertook to provide VA examinations to evaluate the Veteran's claimed waist and right lower extremity disorders, the Board must ensure that such an examination is adequate.  Barr, 21 Vet. App. at 311-12.  Therefore, new VA examinations and medical opinions are warranted.  See 38 C.F.R. § 4.2 (2016) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 

Significantly, the June 2011 medical report of the Veteran's orthopedic surgeon appears to suggest that the Veteran's reported waist and right lower extremity pathologies may be attributable, at least in part, to his now-service-connected lumbar spine disability.  See June 2011 Orthopedic Examination Report and Opinion of M.M.R., M.D. (identifying "pain in his low back that radiates to right [his] lower extremity").  Accordingly, in evaluating the Veteran's conditions on remand, the VA examiner or examiners should provide medical nexus opinions that address both direct service connection as well as service connection on a secondary basis.  See 38 C.F.R. §§ 3.303, 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  See also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (requiring that the Board must consider all theories of entitlement reasonably raised by the claimant or the record).

Finally, any additional private treatment records that the Veteran identifies, and any additional outstanding VA treatment records, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that he would like VA to obtain concerning his claims of entitlement to service connection for a waist disability and a right leg muscle disability.  

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

2.  Obtain and associate with the claims folder any outstanding VA treatment records.

3.  Thereafter, upon receipt of all additional records, and any additional notification and/or development deemed warranted, schedule an appropriate VA compensation examination(s) to assist in determining the nature and etiology of the Veteran's claimed waist disorder.  

The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report that the evidence in the claims file has been reviewed.  The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation (i.e. X-rays, MRI studies, electromyography (EMG) tests, nerve conduction velocity (NCV) studies, muscle strength testing, and/or range of motion studies in degrees using a goniometer).

After eliciting a full history from the Veteran, conducting a complete review of the claims file (including all available private and VA medical treatment records), performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner(s) should diagnose and describe in detail all current disorders affecting the Veteran's waist/hips/pelvis found to be present.  

In so doing, the examiner(s) must consider and address the various waist/ hip/pelvic diagnoses of record, including specifically the July 2013 VA Internal Medicine Progress Note (diagnosing "hip arthralgia") and the October 2010 VA Radiology Report (reflecting that pelvic X-rays revealed "Probable calcific tendinitis of the gluteus tendons on the right" and "Likely remote avulsion or enthesopathy of the left rectus femoris origin").

As to each waist disability identified on examination or diagnosed during the pendency of the claim, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such condition had its clinical onset during active service or is related to any in-service disease, event, or injury.

For the purpose of rendering this opinion, the examiner(s) should accept as true the Veteran's testimony concerning the in-service origin of his waist pain and that he has had continuing waist symptoms since that time.  

Additionally, if a direct relationship to service is not found, the examiner(s) should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified disability affecting his hips/waist/pelvis was either (i) caused by, or (ii) aggravated by a service-connected disability (including specifically his now-service-connected cervical spine disorder, lumbar spine disorder, left shoulder disability, right knee disability, and/or right foot condition).

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In this regard, the Board emphasizes that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology and medical history must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of his disability.  If such reports are rejected by the examiner(s), a reason for doing so must be provided.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor it as it is to find against it.

4.  Schedule an appropriate VA compensation examination(s) to assist in determining the nature and etiology of the Veteran's claimed right lower extremity muscle disability.

The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report that the evidence in the claims file has been reviewed.  The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation (i.e. X-rays, MRI studies, electromyography (EMG) tests, nerve conduction velocity (NCV) studies, muscle strength testing, and/or range of motion studies in degrees using a goniometer).

After eliciting a full history from the Veteran, conducting a complete review of the claims file (including all available private and VA medical treatment records), performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner(s) should diagnose and describe in detail all current disorders affecting the Veteran's right lower extremity, separate and apart from his now-service-connected right knee disability.  

In so doing, the examiner(s) must consider and address the June 2011 Orthopedic Examination Report and Opinion of M.M.R., M.D. (noting that the Veteran experiences "pain in his low back that radiates to right [his] lower extremity," as well as "intermittent weakness and numbness of the right lower extremity [and] pain his right thigh").

As to each right lower extremity disability identified on examination or diagnosed during the pendency of the claim, separate and apart from the Veteran's service-connected right knee condition, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such condition had its clinical onset during active service or is related to any in-service disease, event, or injury.

For the purpose of rendering this opinion, the examiner(s) should accept as true the Veteran's testimony concerning the in-service origin of his right lower extremity muscle symptoms and that he has had continuing right lower extremity symptomatology since that time.  

Additionally, if a direct relationship to service is not found, the examiner(s) should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right lower extremity disability identified on examination or diagnosed during the pendency of the claim, separate and apart from the Veteran's service-connected right knee condition, was either (i) caused by, or (ii) aggravated by a service-connected disability (including specifically his now-service-connected cervical spine disorder, lumbar spine disorder, left shoulder disability, right knee disability, and/or right foot condition).

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In this regard, the Board emphasizes that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology and medical history must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of his disability.  If such reports are rejected by the examiner(s), a reason for doing so must be provided.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor it as it is to find against it.

5.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


